15-629-cv
     McNaughton v. de Blasio

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
     RULINGS  BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
     ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
     OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   22nd day of March, two thousand sixteen.
 5
 6   PRESENT: DENNIS JACOBS,
 7            PETER W. HALL,
 8                          Circuit Judges
 9            JANE A. RESTANI,1
10                          CIT Judge.
11
12   - - - - - - - - - - - - - - - - - - - -X
13   NEIL MCNAUGHTON,
14            Plaintiff-Appellant,
15
16                -v.-                                           15-629-cv
17
18   BILL DE BLASIO, MAYOR OF THE CITY OF NEW
19   YORK, ET AL.,
20             Defendants-Appellees.
21   - - - - - - - - - - - - - - - - - - - -X
22
23   FOR APPELLANT:                          Neil McNaughton, pro se, New York,
24                                           NY.
25

     1
          Jane A Restani, Judge for the United States Court of International
     Trade, sitting by designation.

                                                1
 1   FOR APPELLEES:               Diana Lawless (Richard Paul
 2                                Dearing, on the brief), for
 3                                Zachary Carter, Corporation
 4                                Counsel of the City of New York,
 5                                New York, NY.
 6
 7        Appeal from a judgment of the United States District Court
 8   for the Southern District of New York (Failla, J.).
 9
10        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND
11   DECREED that the judgment of the district court be AFFIRMED.
12
13        Neil McNaughton, a lawyer appearing pro se, appeals from
14   the judgment of the United States District Court for the
15   Southern District of New York (Failla, J.) dismissing his claims
16   under 42 U.S.C. §§ 1983 and 1985 for failure to state a claim.
17   In a nutshell, McNaughton alleges that after his sister falsely
18   told two different police departments that he was a pedophile,
19   the police hacked his computer and slandered, stalked, baited,
20   and searched him. McNaughton alleges that this conduct
21   violated his rights under the First, Fourth, and Fourteenth
22   Amendments. We assume the parties’ familiarity with the
23   underlying facts, the procedural history, and the issues
24   presented for review.

25        1. We review the grant of a motion to dismiss de novo,
26   accept as true all factual allegations, and draw all reasonable
27   inferences in favor of the plaintiff. Fink v. Time Warner
28   Cable, 714 F.3d 739, 740-41 (2d Cir. 2013). To survive a Rule
29   12(b)(6) motion to dismiss, the complaint must plead “enough
30   facts to state a claim to relief that is plausible on its face.”
31   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)
32   (emphasis added). Although “a court is ordinarily obligated
33   to afford a special solicitude to pro se litigants,” such as
34   by liberally construing their pleadings, “a lawyer representing
35   himself ordinarily receives no such solicitude at all.” Tracy
36   v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010).

37        McNaughton’s allegations of a conspiracy spanning several
38   years and involving his sister, two separate police
39   departments, dozens of police officers, and numerous underage
40   children are implausible and conclusory. None of his

                                    2
 1   allegations against any of the defendants satisfy the pleading
 2   standards of Twombly that McNaughton, as a lawyer, was required
 3   to meet. Therefore, we affirm for substantially the reasons
 4   stated in the district court’s opinion dismissing McNaughton’s
 5   amended complaint.

 6        Moreover, the district court did not err in considering a
 7   document outside the pleadings or in denying McNaughton leave
 8   to amend. As to the former, McNaughton incorporated the
 9   document by reference in his complaint. See DiFolco v. MSNBC
10   Cable LLC, 622 F.3d 104, 111 (2d Cir. 2010). As to the latter,
11   McNaughton already amended his complaint once and the nature
12   of his implausible allegations confirms that amendment would
13   have been futile. See, e.g., Lucente v. Int’l Bus. Machs.
14   Corp., 310 F.3d 243, 258 (2d Cir. 2002).

15        Accordingly, and finding no merit in McNaughton’s other
16   arguments, we hereby AFFIRM the judgment of the district court.

17                                FOR THE COURT:
18                                CATHERINE O’HAGAN WOLFE, CLERK




                                   3